DETAILED ACTION
Claims 1-15 are presented for examination.
This office action is in response to submission of application on 25-FEB-2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 8, and 13 are objected to because of the following informalities:  
… the second neighbor cell as a second value of the reservoir property;
Examiner interprets the claim to be:
… the second neighbor cell has 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the phrase "modified two point flux approximation scheme" renders the claim indefinite because it is unclear how to interpret the term “modified” in context of the phrase. The claims contains no additional details on how the calculation is completed. ¶[0015] of the specification recites an embodiment of the "modified two point flux approximation scheme" where “If the flow satisfies the threshold, then a weighted averaging of the neighboring cells is performed to determine the reservoir properties of the neighboring cells.” The definition includes neighboring cells and implies potential for multipoint. Examiner recognizes two point flux approximation is a known method. However, Examiner also recognizes the multipoint flux approximation is also a known method. It is unclear if the modification of the two point flux approximation has resulted in a multipoint flux approximation. Therefore, for purposes of examination, any method of “flux approximation” will be interpreted as equivalent to a "modified two point flux approximation scheme".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical method by name. Specifically the limitation:
executing a simulation using a modified two point flux approximation scheme; and 
In ¶[0014] of the specification, reference is made to “two point flux approximation” as being modified, and therefore a known process for calculating an approximation.
[0014] “In general, embodiments are directed to modifying a two point flux approximation scheme for reservoir simulation in order to increase an efficiency of the simulation on a computer system.”
Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?


obtaining a reservoir model generated using a plurality of field measurements; 
The claim does not provide detail on how the plurality of field measurements are obtained. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. In the instant claims, merely obtaining input for an equation which may be obtained from a data repository of various sensor measurements, as described in ¶[0035] of the specification.
[0035] In Block 301, field measurements are obtained. For example, the field measurements may be obtained directly or indirectly from various sensors, such as those described above with reference to FIG. 1. For example, the field measurements may be obtained from a data repository populated by the various sensors.

outputting simulation results.
The results are not specified in how the results are integrated into the claim as a whole. MPEP 2106.05(g) Insignificant Extra-Solution Activity describes post-solution activity as insignificant extra-solution activity. The provided example of “a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent” parallels the claim. ¶[0038] of the specification describes the results as merely stored or presented.


The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of mere data gathering and post-solution activity do no impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 2 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a method for performing mathematical method in prose. Specifically the limitations:

determining a first weight using the first pressure value and a second weight using the second pressure value; 
weight by using a first and second pressure values is interpreted to be a mathematical method. No claim recites no further detail and the determination is interpreted to encompass mathematical operations such as an average, a summation, or determining the difference.

calculating a third value of the reservoir property as a weighted average of the first value and the second value; and 
Calculating a weight average of a first and second values is interpreted to be a mathematical method because determining the weight average is a known mathematical operation.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering and post-solution activity.

obtaining a first pressure value for a first neighbor cell and a second pressure value for a second neighbor cell, wherein the first neighbor cell has a first value of a reservoir property and the second neighbor cell as a second value of the reservoir property;
Obtaining the pressure values and the value of a property is not specified by the specification. The specification does recite field measurements from various sensors, 
[0035] In Block 301, field measurements are obtained. For example, the field measurements may be obtained directly or indirectly from various sensors, such as those described above with reference to FIG. 1. For example, the field measurements may be obtained from a data repository populated by the various sensors.

applying the third value to the first neighbor cell.
The applying is merely outputting the value to the neighbor cell. No further details how the cells are used is found in the claim. MPEP 2106.05(g) Insignificant Extra-Solution Activity describes post-solution activity as insignificant extra-solution activity. It is merely updating the value of a cell after the calculation is completed.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?

The claim is ineligible.

Claim 3 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 3 recites the same mathematical method of claim 2 from which is depends, however, adds no additional limitations to the mathematical method.
Thus, the claim recites a mathematical concept.
	
Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional element of post-solution activity.

applying the third value to the second neighbor cell.

Much like in the claim from which the current claim depends, the applying is merely outputting the value to the neighbor cell. No further details how the cells are used is found in the claim. MPEP 2106.05(g) Insignificant Extra-Solution Activity describes post-solution activity as insignificant extra-solution activity. It is merely updating the value of a cell after the calculation is completed.



Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation of post-solution activity does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 4 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 4 adds further to the mathematical method of claim 2, from which it depends, specifically:

testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, wherein the calculating the third value as a weighted average is performed based on the difference satisfying the threshold.

Determining a difference using a first and second pressure values is interpreted and comparing the result to a threshold is determined to be a mathematical method 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 5 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 5 adds further to the mathematical method of claim 2, from which it depends, specifically:

testing whether a flow direction between the first neighbor cell and the second neighbor cell has changed between at least two iterations, wherein the calculating the third value as a weighted average is performed based on the flow direction changing.

[0014] “A technique for performing the simulations is two point flux approximation. Two point flux approximation determines the flux between two cells based on an assumption of the flow direction between the cells. In other words, based on the flow direction, properties of the reservoir are determined. For example, if cell i is a neighbor of cell j, then the flow direction determines whether the two point flux approximation evaluates the properties in cell i using the properties of cell j or in cell j using the properties of cell i. In certain cases, the flow direction may not be well defined or unknown in actuality or as an erroneous artifact of the simulations. For example, the flow may proceed from cell i to cell j and then from cell j to cell i.”

Step 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?

The claim is ineligible.

Claim 6 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 6 adds further to the mathematical method of claim 2, from which it depends, specifically:

wherein determining the first weight using the first pressure value and the second weight using the second pressure value comprises calculating the first weight and the second weight as a function of the first pressure value and the second pressure value.
Calculating a first and second weight as a function of the first and second pressure value is considered to be a mathematical method that encompasses performing a method relating the values and performing a calculation.

Step 2A – Prong 2: Integrated into a Practical Application?
No, the claim recites no additional elements. 
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
As discussed with respect to Step 2A, no additional elements are provided and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 7 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a mathematical method by name. Specifically the limitation:
executing a simulation using a modified two point flux approximation scheme; and 
In ¶[0014] of the specification, reference is made to “two point flux approximation” as being modified, and therefore a known process for calculating an approximation.
[0014] “In general, embodiments are directed to modifying a two point flux approximation scheme for reservoir simulation in order to increase an efficiency of the simulation on a computer system.”
Thus, the claim recites a mathematical concept.
Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of a general purpose computer, mere data gathering, and post-solution activity.

A non-transitory computer readable medium for simulation, comprising computer readable program code for: 
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

obtaining a reservoir model generated using a plurality of field measurements;
The claim does not provide detail on how the plurality of field measurements are obtained. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. In the instant claims, merely obtaining input for an equation which may be obtained from a data repository of various sensor measurements, as described in ¶[0035] of the specification.
[0035] In Block 301, field measurements are obtained. For example, the field measurements may be obtained directly or indirectly from various sensors, such as those described above with reference to FIG. 1. For example, the field measurements may be obtained from a data repository populated by the various sensors.

outputting simulation results.
The results are not specified in how the results are integrated into the claim as a whole. MPEP 2106.05(g) Insignificant Extra-Solution Activity describes post-solution activity as insignificant extra-solution activity. The provided example of “a printer that is 
[0038] “In Block 307, the simulation results are outputted. For example, the simulation results may be stored and/or presented.”

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of a general purpose computer, mere data gathering, and post-solution activity do no impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 8 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?


determining a first weight using the first pressure value and a second weight using the second pressure value; 
Determining a weight by using a first and second pressure values is interpreted to be a mathematical method. No claim recites no further detail and the determination is interpreted to encompass mathematical operations such as an average, a summation, or determining the difference.

calculating a third value of the reservoir property as a weighted average of the first value and the second value; and 
Calculating a weight average of a first and second values is interpreted to be a mathematical method because determining the weight average is a known mathematical operation.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of a general purpose computer, mere data gathering, and post-solution activity.

A non-transitory computer readable medium for performing a modified two point flux approximation scheme comprising computer readable program code for: 
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

obtaining a first pressure value for a first neighbor cell and a second pressure value for a second neighbor cell, wherein the first neighbor cell has a first value of a reservoir property and the second neighbor cell as a second value of the reservoir property; 
Obtaining the pressure values and the value of a property is not specified by the specification. The specification does recite field measurements from various sensors, which can be interpreted as supplying the values. The claim recites no specific method for retrieving the values. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. In the instant claims, merely obtaining input for an equation which may be obtained from a data repository of various sensor measurements, as described in ¶[0035] of the specification.
[0035] In Block 301, field measurements are obtained. For example, the field measurements may be obtained directly or indirectly from various sensors, such as those described above with reference to FIG. 1. For example, the field measurements may be obtained from a data repository populated by the various sensors.

applying the third value to the first neighbor cell.
The applying is merely outputting the value to the neighbor cell. No further details how the cells are used is found in the claim. MPEP 2106.05(g) Insignificant Extra-Solution Activity describes post-solution activity as insignificant extra-solution activity. It is merely updating the value of a cell after the calculation is completed.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of a general purpose computer, mere data gathering, and post-solution activity do no impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 9 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?

Thus, the claim recites a mathematical concept.
	
Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of a general purpose computer and post-solution activity.

The non-transitory computer readable medium of claim 8, further comprising computer readable program code for: 
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

applying the third value to the second neighbor cell.
Much like in the claim from which the current claim depends, the applying is merely outputting the value to the neighbor cell. No further details how the cells are used is found in the claim. MPEP 2106.05(g) Insignificant Extra-Solution Activity describes post-solution activity as insignificant extra-solution activity. It is merely updating the value of a cell after the calculation is completed.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of a general purpose computer and post-solution activity do not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 10 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 10 adds further to the mathematical method of claim 8, from which it depends, specifically:

testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, wherein the calculating the third value as a weighted average is performed based on the difference satisfying the threshold.

difference using a first and second pressure values is interpreted and comparing the result to a threshold is determined to be a mathematical method 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional element of a general purpose computer.

The non-transitory computer readable medium of claim 8, further comprising computer readable program code for: 
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?

The claim is ineligible.

Claim 11 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 11 adds further to the mathematical method of claim 8, from which it depends, specifically:

testing whether a flow direction between the first neighbor cell and the second neighbor cell has changed between at least two iterations, wherein the calculating the third value as a weighted average is performed based on the flow direction changing.
The flow direction between the cells is related to reversing the calculation, such as cell i to cell j and then from cell j to cell i, as discussed in ¶[0014] of the specification. The testing and calculating of the flow direction is determined to be a mathematical method.
[0014] “A technique for performing the simulations is two point flux approximation. Two point flux approximation determines the flux between two cells based on an assumption of the flow direction between the cells. In other words, based on the flow direction, properties of the reservoir are determined. For example, if cell i is a neighbor of cell j, then the flow direction determines whether the two point flux approximation evaluates the properties in cell i using the properties of cell j or in cell j 

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional element of a general purpose computer.

The non-transitory computer readable medium of claim 8, further comprising computer readable program code for: 
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?

The claim is ineligible.

Claim 12 (Statutory Category – Manufacture)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 11 adds further to the mathematical method of claim 8, from which it depends, specifically:

wherein determining the first weight using the first pressure value and the second weight using the second pressure value comprises calculating the first weight and the second weight as a function of the first pressure value and the second pressure value.
Calculating a first and second weight as a function of the first and second pressure value is considered to be a mathematical method that encompasses performing a method relating the values and performing a calculation.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional element of a general purpose computer.

The non-transitory computer readable medium of claim 8, 
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an 

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation of a general purpose computer does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 13 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites performing a method for performing mathematical method in prose. Specifically the limitations:

determine a first weight using the first pressure value and a second weight using the second pressure value; 
weight by using a first and second pressure values is interpreted to be a mathematical method. No claim recites no further detail and the determination is interpreted to encompass mathematical operations such as an average, a summation, or determining the difference.

calculate a third value of the reservoir property as a weighted average of the first value and the second value; and 
Calculating a weight average of a first and second values is interpreted to be a mathematical method because determining the weight average is a known mathematical operation.

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of a general purpose computer, mere data gathering, and post-solution activity.

A computer system for modified two point flux approximation comprising: 
a data repository for storing a plurality of field measurements; 
a computer processor; and 
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does 

a simulator configured to: obtain a first pressure value for a first neighbor cell and a second pressure value for a second neighbor cell, wherein the first neighbor cell has a first value of a reservoir property and the second neighbor cell as a second value of the reservoir property; 
Obtaining the pressure values and the value of a property is not specified by the specification. The specification does recite field measurements from various sensors, which can be interpreted as supplying the values. The claim recites no specific method for retrieving the values. MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering to be insignificant extra-solution activity. In the instant claims, merely obtaining input for an equation which may be obtained from a data repository of various sensor measurements, as described in ¶[0035] of the specification.
[0035] In Block 301, field measurements are obtained. For example, the field measurements may be obtained directly or indirectly from various sensors, such as those described above with reference to FIG. 1. For example, the field measurements may be obtained from a data repository populated by the various sensors.

apply the third value to the first neighbor cell.
The applying is merely outputting the value to the neighbor cell. No further details how the cells are used is found in the claim. MPEP 2106.05(g) Insignificant Extra-

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.

Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitations of a general purpose computer, mere data gathering, and post-solution activity do no impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.

Claim 14 (Statutory Category – Machine)

Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 14 adds further to the mathematical method of claim 13, from which it depends, specifically:

testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, wherein the calculating the third value as a weighted average is performed based on the difference satisfying the threshold.

Determining a difference using a first and second pressure values is interpreted and comparing the result to a threshold is determined to be a mathematical method 

Thus, the claim recites a mathematical concept.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional element of a general purpose computer.

The computer system of claim 13, the simulator further configured for: 
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation of a general purpose computer does not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
The claim is ineligible.


Claim 15 (Statutory Category – Machine)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the dependent claim 15 adds further to the mathematical method of claim 13, from which it depends, specifically:

testing whether a flow direction between the first neighbor cell and the second neighbor cell has changed between at least two iterations, wherein the calculating the third value as a weighted average is performed based on the flow direction changing.
The flow direction between the cells is related to reversing the calculation, such as cell i to cell j and then from cell j to cell i, as discussed in ¶[0014] of the specification. The testing and calculating of the flow direction is determined to be a mathematical method.
[0014] “A technique for performing the simulations is two point flux approximation. Two point flux approximation determines the flux between two cells based on an assumption of the flow direction between the cells. In other words, based 

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional element of a general purpose computer.

The computer system of claim 13, the simulator further configured for: 
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?

The claim is ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen et al, U.S. Patent Application Publication 7,783,883 B2 (hereinafter ‘Chen’).

Regarding Claim 1: A method for simulation, comprising: 
Cheng teaches obtaining a reservoir model generated using a plurality of field measurements; (Col 1 lines 41-47 Chen teaches the reservoir geometry of the model is taken from plurality of field measurements, such as physical surveys, seismographic surveys and data from wells “…Geological modeling concerns establishing reservoir geometry, reservoir boundaries and faults, as well as establishing basic rock properties such as porosity and permeability distributions. In order to provide an accurate representation of a reservoir, data can be incorporated from a very large number of Sources including physical Surveys, seismographic Surveys, and data from wells…”)
Chen teaches executing a simulation using a modified two point flux approximation scheme; and (Col 6 lines 12-23 Chen teaches the enriched multipoint flux approximation which is interpreted as the modified two point flux approximation scheme “…At block 206, enriched multipoint flux approximation (EMPFA) that allows continuous pressure interpolation within an interaction region by introducing a additional pressure unknown within the interaction region (e.g., at the Vertex) is performed. By allowing continuous interpolation within the interaction region, EMPFA may eliminate or reduce numerical oscillations linked to the conventional MPFA. Equations for continuous interpolation within the interaction region may be derived utilizing a variety of different techniques that utilize unknown pressures at edge centers of an interaction region and an additional pressure within the interaction region, such as at the vertex…”)
Chen teaches outputting simulation results. (Col 21 line 11 Chen teaches outputting the model of the fluid flow, i.e. simulation results “…outputting the model of fluid flow…”)

Regarding Claim 7: A non-transitory computer readable medium for simulation, comprising computer readable program code for: 
Chen teaches obtaining a reservoir model generated using a plurality of field measurements; (Col 1 lines 41-47 Chen teaches the reservoir geometry of the model is taken from plurality of field measurements, such as physical surveys, seismographic surveys and data from wells “…Geological modeling concerns establishing reservoir geometry, reservoir boundaries and faults, as well as establishing basic rock properties such as porosity and permeability distributions. In order to provide an accurate representation of a reservoir, data can be incorporated from a very large number of Sources including physical Surveys, seismographic Surveys, and data from wells…”)
Chen teaches executing a simulation using a modified two point flux approximation scheme; and (Col 6 lines 12-23 Chen teaches the enriched multipoint flux approximation which is interpreted as the modified two point flux approximation scheme “…At block 206, enriched multipoint flux approximation (EMPFA) that allows continuous pressure interpolation within an interaction region by introducing a additional pressure unknown within the interaction region (e.g., at the Vertex) is performed. By allowing continuous interpolation within the interaction region, EMPFA may eliminate or reduce numerical oscillations linked to the conventional MPFA. Equations for continuous interpolation within the interaction region may be derived utilizing a variety of different techniques that utilize unknown pressures at edge centers of an interaction region and an additional pressure within the interaction region, such as at the vertex…”)
Chen teaches outputting simulation results. (Col 21 line 11 Chen teaches outputting the model of the fluid flow, i.e. simulation results “…outputting the model of fluid flow…”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 6, 8, 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over
Hassanpour et al., “Calculation of Permeability Tensors for Unstructured Gridblocks” (hereinafter ‘Hassanpour’) in view of
Yang et al., U.S. Patent Application Publication 2013/0231907 A1 (hereinafter ‘Yang’).

Regarding Claim 2: A method for performing a modified two point flux approximation scheme comprising: 
Hassanpour teaches obtaining a first pressure value for a first neighbor cell and a second pressure value for a second neighbor cell, (Pg. 67 left col eqn 5 Hassanpour teaches determining the pressure for the grid cell of pi,j,k , i.e. first pressure value and pi-1, j, k , i.e. second pressure value of the neighbor cell denoted by i-1 “…(pi,j,k – pi-1, j, k)…” and defines the variables as “pi,j,k is the fine-scale pressure in grid cell with i, j and k index”)

    PNG
    media_image1.png
    80
    507
    media_image1.png
    Greyscale

Hassanpour teaches wherein the first neighbor cell has a first value of a reservoir property and the second neighbor cell as a second value of the reservoir property; (Pg. 67 left col eqn 6 and Pg. 71 Nomenclature Hassanpour teaches the term k as the value of the permeability, i.e. value of a reservoir property where kxi,j,k is the first value and kxi-1,j,k is the second value of the neighbor cell “…(kxi-1,j,k + kxi,j,k…” of the Tx of Eqn 6 and the nomenclature defines kx as “permeability in x direction”)

    PNG
    media_image2.png
    98
    520
    media_image2.png
    Greyscale

Hassanpour teaches calculating a third value of the reservoir property as a weighted average of the first value and the second value; and (Pg. 67 left col ¶1 Hassanpour teaches determining the flow, i.e. third value, dependent on the average of the pressures, ΔP, as a function of the different of pressure values “…Given sets of random boundary conditions, the flow equation is solved a number of times for all fine grid cells inside the coarse block and the pressure differences and fluxes are calculated. The pressure differences are calculated by getting the average of all fine-scale pressures over the coarse block volume, as shown in Equation (5)…”)
Hassanpour teaches applying the third value to the first neighbor cell. (Pg. 67 left col ¶2 Hassanpour teaches the flow rates, i.e. third value is applied to the cells “…Applying many different boundary conditions and having sets of pressure differences (ΔPactual) and flow rates (Qactual), we can determine a permeability tensor that satisfies Equation (2)…”)

Hassanpour does not appear to explicitly disclose
determining a first weight using the first pressure value and a second weight using the second pressure value; 

However, Yang teaches determining a first weight using the first pressure value and a second weight using the second pressure value; ([0038] and [0040] Yang using the first and second pressure value to determine to act as weights in the velocity correction at the boundary teaches “1. At cell centers, 
    PNG
    media_image3.png
    31
    148
    media_image3.png
    Greyscale
 where both phase capillary pressure and averaged capillary pressure may have different values for different sub-interaction regions … 3. Velocity correction for each sub-face contained within the interaction region, 
    PNG
    media_image4.png
    39
    268
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    39
    32
    media_image5.png
    Greyscale
 evaluated on each sub-interaction region…”)
Hassanpour and Yang are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the first neighbor cell has a first value of a reservoir property and the second neighbor cell as a second value of the reservoir property as disclosed by Hassanpour by determining a first weight using the first pressure value and a second weight using the second pressure value as disclosed by Yang.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain consistency in the computation by using averaged components and correction terms as discussed by Yang in ¶[0026] “…It is thus important to have a consistent method for the computation offlow rates for all phases. Consistency is achieved in the present invention through a new technique which decomposes individual phase Velocity into an averaged component and a correction term. The averaged Velocity component is determined from pressure, i.e. the ambient pressure, and aver aged capillary pressure and other properties based on the discretization method employed. The velocity correction term is computed using an MPFA type method, which is applicable for structured or unstructured grids, with Scalar or tensorial permeability fields…”

Regarding Claim 3: Hassanpour and Yang teach The method of claim 2, further comprising: 
Hassanpour teaches applying the third value to the second neighbor cell. (Pg. 70 left col ¶1 Hassanpour teaches determining the values in the x and y directions, i.e. second neighbor cell “…The permeability models are considered as fine-scale permeability in both x and y directions (kx=ky). Fig. 5 shows the permeability models and the single block located at the centre of the field. A full-permeability tensor is calculated for each case. As expected, the permeability in the x direction increases and the permeability in y direction decreases when the orientation of geological features changes from 0°-90° azimuth…”)

Regarding Claim 5: Hassanpour and Yang teach The method of claim 2, further comprising: 
Yang teaches testing whether a flow direction between the first neighbor cell and the second neighbor cell has changed between at least two iterations, wherein the calculating the third value as a weighted average is performed based on the flow direction changing. ([0070] Yang teaches the flow may change and the pressure changes are updated in determining the flow “…It is possible that phase flow may change direction after update based on pressure changes obtained from the pressure solve. In that case, values ua, and consequently the upstream direction for each phase and F are re-determined so that a mobility upstream weighting scheme for computing F is consistent with the sign of the actual phase flow rate, under the constraint that the total flow, F, is preserved…”)

Regarding Claim 6: Hassanpour and Yang teach The method of claim 2, 
Hassanpour teaches wherein determining the first weight using the first pressure value and the second weight using the second pressure value comprises calculating the first weight and the second weight as a function of the first pressure value and the second pressure value. (Pg. 67 left col ¶1 Hassanpour teaches the pressures of the cells, i.e. first and second, determining the weights of the values “…Transmissibility is essentially the harmonic average of permeability between two neighboring grid cells, and in the TPFA the flow rate between two blocks is based on the difference between-cell centered pressures of the blocks weighted by the transmissibility…”)

Regarding Claim 8: A non-transitory computer readable medium for performing a modified two point flux approximation scheme comprising computer readable program code for: 
Hassanpour teaches obtaining a first pressure value for a first neighbor cell and a second pressure value for a second neighbor cell, (Pg. 67 left col eqn 5 Hassanpour teaches determining the pressure for the grid cell of pi,j,k , i.e. first pressure value and pi-1, j, k , i.e. second pressure value of the neighbor cell denoted by i-1 “…(pi,j,k – pi-1, j, k)…” and defines the variables as “pi,j,k is the fine-scale pressure in grid cell with i, j and k index”)

    PNG
    media_image1.png
    80
    507
    media_image1.png
    Greyscale

Hassanpour teaches wherein the first neighbor cell has a first value of a reservoir property and the second neighbor cell as a second value of the reservoir property; (Pg. 67 left col eqn 6 and Pg. 71 Nomenclature Hassanpour teaches the term k as the value of the permeability, i.e. value of a reservoir property where kxi,j,k is the first value and kxi-1,j,k is the second value of the neighbor cell “…(kxi-1,j,k + kxi,j,k…” of the Tx of Eqn 6 and the nomenclature defines kx as “permeability in x direction”)

    PNG
    media_image2.png
    98
    520
    media_image2.png
    Greyscale

Hassanpour teaches calculating a third value of the reservoir property as a weighted average of the first value and the second value; and (Pg. 67 left col ¶1 Hassanpour teaches determining the flow, i.e. third value, dependent on the average of the pressures, ΔP, as a function of the different of pressure values “…Given sets of random boundary conditions, the flow equation is solved a number of times for all fine grid cells inside the coarse block and the pressure differences and fluxes are calculated. The pressure differences are calculated by getting the average of all fine-scale pressures over the coarse block volume, as shown in Equation (5)…”)
Hassanpour teaches applying the third value to the first neighbor cell. (Pg. 67 left col ¶2 Hassanpour teaches the flow rates, i.e. third value is applied to the cells “…Applying many different boundary conditions and having sets of pressure differences (ΔPactual) and flow rates (Qactual), we can determine a permeability tensor that satisfies Equation (2)…”)

Hassanpour does not appear to explicitly disclose
determining a first weight using the first pressure value and a second weight using the second pressure value; 

However, Yang teaches determining a first weight using the first pressure value and a second weight using the second pressure value; ([0038] and [0040] Yang using the first and second pressure value to determine to act as weights in the velocity correction at the boundary teaches “1. At cell centers, 
    PNG
    media_image3.png
    31
    148
    media_image3.png
    Greyscale
 where both phase capillary pressure and averaged capillary pressure may have different values for different sub-interaction regions … 3. Velocity correction for each sub-face contained within the interaction region, 
    PNG
    media_image4.png
    39
    268
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    39
    32
    media_image5.png
    Greyscale
 evaluated on each sub-interaction region…”)
Hassanpour and Yang are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the first neighbor cell has a first value of a reservoir property and the second neighbor cell as a second value of the reservoir property as disclosed by Hassanpour by determining a first weight using the first pressure value and a second weight using the second pressure value as disclosed by Yang.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain consistency in the computation by using averaged components and correction terms as discussed by Yang in ¶[0026] “…It is thus important to have a consistent method for the computation offlow rates for all phases. Consistency is achieved in the present invention through a new technique which decomposes individual phase Velocity into an averaged component and a correction term. The averaged Velocity component is determined from pressure, i.e. the ambient pressure, and aver aged capillary pressure and other properties based on the discretization method employed. The velocity correction term is computed using an MPFA type method, which is applicable for structured or unstructured grids, with Scalar or tensorial permeability fields…”

Regarding Claim 9: Hassanpour and Yang teach The non-transitory computer readable medium of claim 8, further comprising computer readable program code for: 
Hassanpour teaches applying the third value to the second neighbor cell. (Pg. 70 left col ¶1 Hassanpour teaches determining the values in the x and y directions, i.e. second neighbor cell “…The permeability models are considered as fine-scale permeability in both x and y directions (kx=ky). Fig. 5 shows the permeability models and the single block located at the centre of the field. A full-permeability tensor is calculated for each case. As expected, the permeability in the x direction increases and the permeability in y direction decreases when the orientation of geological features changes from 0°-90° azimuth…”)

Regarding Claim 11: Hassanpour and Yang teach The non-transitory computer readable medium of claim 8, further comprising computer readable program code for: 
Yang teaches testing whether a flow direction between the first neighbor cell and the second neighbor cell has changed between at least two iterations, wherein the calculating the third value as a weighted average is performed based on the flow direction changing. ([0070] Yang teaches the flow may change and the pressure changes are updated in determining the flow “…It is possible that phase flow may change direction after update based on pressure changes obtained from the pressure solve. In that case, values ua, and consequently the upstream direction for each phase and F are re-determined so that a mobility upstream weighting scheme for computing F is consistent with the sign of the actual phase flow rate, under the constraint that the total flow, F, is preserved…”)

Regarding Claim 12: Hassanpour and Yang teach The non-transitory computer readable medium of claim 8, 
Hassanpour teaches wherein determining the first weight using the first pressure value and the second weight using the second pressure value comprises calculating the first weight and the second weight as a function of the first pressure value and the second pressure value. (Pg. 67 left col ¶1 Hassanpour teaches the pressures of the cells, i.e. first and second, determining the weights of the values “…Transmissibility is essentially the harmonic average of permeability between two neighboring grid cells, and in the TPFA the flow rate between two blocks is based on the difference between-cell centered pressures of the blocks weighted by the transmissibility…”)

Regarding Claim 13: A computer system for modified two point flux approximation comprising: 
Hassanpour teaches a computer processor; and a simulator configured to: (Abstract of Hassanpour teaches the simulation and model is completed with a computer “…Geostatistical models of reservoir properties are high resolu-tion with many grid cells; it is impractical to use them directly in flow simulation because of computational costs…”)
Hassanpour teaches obtain a first pressure value for a first neighbor cell and a second pressure value for a second neighbor cell, (Pg. 67 left col eqn 5 Hassanpour teaches determining the pressure for the grid cell of pi,j,k , i.e. first pressure value and pi-1, j, k , i.e. second pressure value of the neighbor cell denoted by i-1 “…(pi,j,k – pi-1, j, k)…” and defines the variables as “pi,j,k is the fine-scale pressure in grid cell with i, j and k index”)

    PNG
    media_image1.png
    80
    507
    media_image1.png
    Greyscale

Hassanpour teaches wherein the first neighbor cell has a first value of a reservoir property and the second neighbor cell as a second value of the reservoir property; (Pg. 67 left col eqn 6 and Pg. 71 Nomenclature Hassanpour teaches the term k as the value of the permeability, i.e. value of a reservoir property where kxi,j,k is the first value and kxi-1,j,k is the second value of the neighbor cell “…(kxi-1,j,k + kxi,j,k…” of the Tx of Eqn 6 and the nomenclature defines kx as “permeability in x direction”)

    PNG
    media_image2.png
    98
    520
    media_image2.png
    Greyscale

Hassanpour teaches calculate a third value of the reservoir property as a weighted average of the first value and the second value; and (Pg. 67 left col ¶1 Hassanpour teaches determining the flow, i.e. third value, dependent on the average of the pressures, ΔP, as a function of the different of pressure values “…Given sets of random boundary conditions, the flow equation is solved a number of times for all fine grid cells inside the coarse block and the pressure differences and fluxes are calculated. The pressure differences are calculated by getting the average of all fine-scale pressures over the coarse block volume, as shown in Equation (5)…”)
Hassanpour teaches apply the third value to the first neighbor cell. (Pg. 67 left col ¶2 Hassanpour teaches the flow rates, i.e. third value is applied to the cells “…Applying many different boundary conditions and having sets of pressure differences (ΔPactual) and flow rates (Qactual), we can determine a permeability tensor that satisfies Equation (2)…”)

Hassanpour does not appear to explicitly disclose
determine a first weight using the first pressure value and a second weight using the second pressure value; 
a data repository for storing a plurality of field measurements;

However, Yang teaches determine a first weight using the first pressure value and a second weight using the second pressure value; ([0038] and [0040] Yang using the first and second pressure value to determine to act as weights in the velocity correction at the boundary teaches “1. At cell centers, 
    PNG
    media_image3.png
    31
    148
    media_image3.png
    Greyscale
 where both phase capillary pressure and averaged capillary pressure may have different values for different sub-interaction regions … 3. Velocity correction for each sub-face contained within the interaction region, 
    PNG
    media_image4.png
    39
    268
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    39
    32
    media_image5.png
    Greyscale
 evaluated on each sub-interaction region…”)
Yang teaches a data repository for storing a plurality of field measurements; ([0073] Yang teaches initialization from memory, i.e. a data repository “…Within this initialization step, computations that are not dependent on time are performed and stored in memory to be used later during time stepping. These computations include assembly and inversion of mass matrices for MFEM, solution of intermediate unknowns and calculation of fluxes for all interaction regions for MPFA, etc…”)
Hassanpour and Yang are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the first neighbor cell has a first value of a reservoir property and the second neighbor cell as a second value of the reservoir property as disclosed by Hassanpour by determine a first  and a data repository for storing a plurality of field measurements as disclosed by Yang.
One of ordinary skill in the art would have been motivated to make this modification in order to maintain consistency in the computation by using averaged components and correction terms as discussed by Yang in ¶[0026] “…It is thus important to have a consistent method for the computation offlow rates for all phases. Consistency is achieved in the present invention through a new technique which decomposes individual phase Velocity into an averaged component and a correction term. The averaged Velocity component is determined from pressure, i.e. the ambient pressure, and aver aged capillary pressure and other properties based on the discretization method employed. The velocity correction term is computed using an MPFA type method, which is applicable for structured or unstructured grids, with Scalar or tensorial permeability fields…”

Regarding Claim 15: Hassanpour and Yang teaches The computer system of claim 13, the simulator further configured for: 
Yang teaches testing whether a flow direction between the first neighbor cell and the second neighbor cell has changed between at least two iterations, wherein the calculating the third value as a weighted average is performed based on the flow direction changing. ([0070] Yang teaches the flow may change and the pressure changes are updated in determining the flow “…It is possible that phase flow may change direction after update based on pressure changes obtained from the pressure solve. In that case, values ua, and consequently the upstream direction for each phase and F are re-determined so that a mobility upstream weighting scheme for computing F is consistent with the sign of the actual phase flow rate, under the constraint that the total flow, F, is preserved…”)

Claims 4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over
Hassanpour et al., “Calculation of Permeability Tensors for Unstructured Gridblocks” (hereinafter ‘Hassanpour’) in view of
Yang et al., U.S. Patent Application Publication 2013/0231907 A1 (hereinafter ‘Yang’) further in view of
Hoteit et al., “Numerical modeling of two-phase flow in heterogeneous permeable media with different capillarity pressures” [2008] (hereinafter ‘Hoteit’).

Regarding Claim 4: Hassanpour and Yang teach The method of claim 2, further comprising: 

Hassanpour and Yang does not appear to explicitly disclose
testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, wherein the calculating the third value as a weighted average is performed based on the difference satisfying the threshold.

However, Hoteit teaches testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, wherein the calculating the third value as a weighted average is performed based on the difference satisfying the threshold. (Pg. 64 right col ¶2 Hoteit teaches using a threshold of the pressure based on first and second pressure values “…We use the less permeable medium in Part 1. The permeability and threshold pressure ratios are k1/kr = 1/2 and pt,1=pt,x = ѵ2, respectively. Because of the difference in capillary pressure functions, there is a discontinuity in saturation at the interface between the two parts…”)
Hassanpour, Yang, and Hoteit are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculating a third value of the reservoir property as a weighted average of the first value and the second value as disclosed by Hassanpour and Yang by testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, wherein the calculating the third value as a weighted average is performed based on the difference satisfying the threshold as disclosed by Hoteit.
One of ordinary skill in the art would have been motivated to make this modification in order to correct for discontinuous pressure variables when solving in a grid of a media by implementing threshold pressures as discussed by Hoteit on pg. 57 right col ¶2 “…Other formulations have also been used with the MFE method [49,50], but none of the proposed MFE formulations has been demonstrated for two-phase flow in multidimensional, heterogeneous media with different capillary pressure functions. In this work, we provide a MFE formulation in 2D and 3D heterogeneous media that overcomes the drawbacks of the fractional flow formulation. Instead of the global pressure variable that can be discontinuous in heterogeneous media, we use the wetting-phase pressure as a primary variable which is always continuous as long as none of the phases is immobile. Our proposed formulation can correctly describe discontinuities in saturation due to different capillary pressure functions as well as discontinuities in capillary pressure at the interface of regions with threshold capillary pressures (that is, entry pressures)…”

Regarding Claim 10: Hassanpour and Yang teach The non-transitory computer readable medium of claim 8, further comprising computer readable program code for: 

Hassanpour and Yang does not appear to explicitly disclose
testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, wherein the calculating the third value as a weighted average is performed based on the difference satisfying the threshold.

However, Hoteit teaches testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, wherein the calculating the third value as a weighted average is performed based on the difference satisfying the (Pg. 64 right col ¶2 Hoteit teaches using a threshold of the pressure based on first and second pressure values “…We use the less permeable medium in Part 1. The permeability and threshold pressure ratios are k1/kr = 1/2 and pt,1=pt,x = ѵ2, respectively. Because of the difference in capillary pressure functions, there is a discontinuity in saturation at the interface between the two parts…”)
Hassanpour, Yang, and Hoteit are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculating a third value of the reservoir property as a weighted average of the first value and the second value as disclosed by Hassanpour and Yang by testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, wherein the calculating the third value as a weighted average is performed based on the difference satisfying the threshold as disclosed by Hoteit.
One of ordinary skill in the art would have been motivated to make this modification in order to correct for discontinuous pressure variables when solving in a grid of a media by implementing threshold pressures as discussed by Hoteit on pg. 57 right col ¶2 “…Other formulations have also been used with the MFE method [49,50], but none of the proposed MFE formulations has been demonstrated for two-phase flow in multidimensional, heterogeneous media with different capillary pressure functions. In this work, we provide a MFE formulation in 2D and 3D heterogeneous media that overcomes the drawbacks of the fractional flow formulation. Instead of the global pressure variable that can be discontinuous in heterogeneous media, we use the wetting-phase pressure as a primary variable which is always continuous as long as none of the phases is immobile. Our proposed formulation can correctly describe discontinuities in saturation due to different capillary pressure functions as well as discontinuities in capillary pressure at the interface of regions with threshold capillary pressures (that is, entry pressures)…”

Regarding Claim 14: Hassanpour and Yang teach The computer system of claim 13, the simulator further configured for: 
testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, wherein the calculating the third value as a weighted average is performed based on the difference satisfying the threshold.

Hassanpour and Yang does not appear to explicitly disclose
testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, wherein the calculating the third value as a weighted average is performed based on the difference satisfying the threshold.

However, Hoteit teaches testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, wherein the calculating the third value as a weighted average is performed based on the difference satisfying the threshold. (Pg. 64 right col ¶2 Hoteit teaches using a threshold of the pressure based on first and second pressure values “…We use the less permeable medium in Part 1. The permeability and threshold pressure ratios are k1/kr = 1/2 and pt,1=pt,x = ѵ2, respectively. Because of the difference in capillary pressure functions, there is a discontinuity in saturation at the interface between the two parts…”)
Hassanpour, Yang, and Hoteit are analogous art because they are from the same field of endeavor, performing flux approximations to determine reservoir properties.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculate a third value of the reservoir property as a weighted average of the first value and the second value as disclosed by Hassanpour and Yang by testing whether a difference between the first pressure value and the second pressure value satisfies a threshold, wherein the calculating the third value as a weighted average is performed based on the difference satisfying the threshold as disclosed by Hoteit.
One of ordinary skill in the art would have been motivated to make this modification in order to correct for discontinuous pressure variables when solving in a grid of a media by implementing threshold pressures as discussed by Hoteit on pg. 57 right col ¶2 “…Other formulations have also been used with the MFE method [49,50], but none of the proposed MFE formulations has been demonstrated for two-phase flow in multidimensional, heterogeneous media with different capillary pressure functions. In this work, we provide a MFE formulation in 2D and 3D heterogeneous media that overcomes the drawbacks of the fractional flow formulation. Instead of the global pressure variable that can be discontinuous in heterogeneous media, we use the wetting-phase pressure as a primary variable which is always continuous as long as none of the phases is immobile. Our proposed formulation can correctly describe discontinuities in saturation due to different capillary pressure functions as well as discontinuities in capillary pressure at the interface of regions with threshold capillary pressures (that is, entry pressures)…”

Conclusion
Claim 1-15 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Castelletto et al., “Accuracy and convergence properties of the fixed-stress iterative solution of two-way coupled poromechanics” teaches how the MPFA and the TPFA are related and the MPFA reduces to TPFA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2127